DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2 and 4-11 allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claim 1 is the inclusion of “a map unit in which a relationship between the potential difference or the ammonia concentration, and the first sensor current is determined as a relationship map, based on the first sensor currents at a plurality of instances in which the potential difference detected by the potential difference detecting unit or the ammonia concentration calculated by the ammonia concentration calculating unit varies, at the initial time, wherein the deterioration determining unit is configured to collate the potential difference detected by the potential difference detecting unit or the ammonia concentration calculated by the ammonia concentration calculating unit with the relationship map, read the first sensor current at the potential difference or the ammonia concentration from the relationship map, and determine the first evaluation value, before the voltage applying unit applies the DC voltage at the evaluation time, and compare the first evaluation value and the second evaluation value that is based on the second sensor current.” Claim 4 requires similar limitations. The primary reason for the allowance of claim 5 is the inclusion of “a deterioration determining unit that compares a first evaluation value and a second evaluation value, and determines whether deterioration has occurred in the ammonia element portion at an evaluation time or subsequent to the evaluation time, the first evaluation value being based on a first sensor current that is a DC current that is detected by the current detecting unit obtained when the voltage applying unit applies a DC voltage between the ammonia electrode and the reference electrode at an initial time that is during an initial use period of the ammonia sensor, and the second evaluation value being based on a second sensor current that is a DC current that is detected by the current detecting unit obtained when the voltage applying unit applies a DC voltage of a same magnitude as that at the initial time between the ammonia electrode and the reference electrode at the evaluation time that is subsequent to the initial usage period of the ammonia sensor.” Claims 10 and 11 recite similar limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747